DYKMAN, J.
This is an appeal from a judgment entered upon a verdict in favor of the plaintiff after a trial at the circuit, and from an order denying a motion for a new trial on the minutes of the court. The action was brought for the recovery of machinery, pipes, and other articles which had been used in a brewery at Ft. Hamilton. The ownership of the property was in the plaintiff, and that fact was undisputed. The principal question litigated has reference to the demand and refusal to deliver the property. That question was submitted to the jury, and must have been decided in favor of the plaintiff, and there is evidence sufficient to support the verdict upon that point. The same thing may be said respecting the damages, and as we find no error in the record, the judgment and order denying the motion for a new trial should be affirmed, with costs.